t c memo united_states tax_court scott ray holmes petitioner v commissioner of internal revenue respondent docket no filed date scott ray holmes pro_se ann l darnold for respondent memorandum findings_of_fact and opinion thornton judge respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax and additions to tax of dollar_figure under sec_6651 for failure_to_file dollar_figure under sec_6651 for failure_to_pay_tax and dollar_figure under sec_6654 for failure to make sufficient estimated_tax payments the issues for decision are whether petitioner received taxable_income in the amounts respondent determined whether petitioner is liable for a 10-percent additional tax under sec_72 whether petitioner is liable for additions to tax as respondent determined and whether petitioner is liable for a penalty under sec_6673 for instituting proceedings primarily for delay and for maintaining frivolous or groundless positions findings_of_fact the parties have stipulated some facts which we incorporate herein by this reference petitioner born in resided in texas when he filed his petition in he received dollar_figure of wages from cooper tire rubber co dollar_figure of interest and a qualified_retirement_plan distribution dollar_figure of which was taxable petitioner made no federal_income_tax payments for apart from the dollar_figure his employer withheld from his wages during the year on his form_1040 u s individual_income_tax_return petitioner reported zero wages and dollar_figure of taxable pension and annuity income he claimed the standard_deduction and 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue amounts have been rounded to the nearest dollar a refund in the amount of his dollar_figure of withholdings in addition to the form_1040 petitioner submitted form_4852 substitute for form_w-2 wage and tax statement which also reflected zero wages petitioner wrote the phrase non assumpsit by next to his signature on both form_1040 and form_4852 petitioner attached to the form_1040 a 51-page document entitled notice of affidavit statement in rebuttal to internal_revenue_code sec_6011 for year period ending date in this document petitioner asserted that he was not subject_to tax for because inter alia filing federal_income_tax returns is voluntary paying income_tax based on a form_1040 is an illegal kickback taxable_income applies only to sources from international or foreign_commerce petitioner’s domicile is outside the united_states because he lives in the compact state of texas state republic he is not a united_states_person domestic_partnership domestic_corporation estate_or_trust the term employee applies only to those working for public service the income_tax is a slave tax prohibited by the thirteenth amendment the term secretary_of_the_treasury in the internal_revenue_code applies only to the secretary_of_the_treasury of puerto rico the capitalization of the letters of petitioner’s name in court documents creates a false legal impression that he is a fictional legal entity and not entitled to his constitutional rights and his wages are not includable in gross_income petitioner attached about pages of exhibits to the 51-page document by notice_of_deficiency respondent determined that for petitioner had a deficiency of dollar_figure respondent also determined that petitioner owed additional tax under sec_72 and additions to tax under sec_6651 and and a in response to the notice_of_deficiency petitioner sent to respondent a letter that asserted more frivolous arguments and repeated a demand for a refund of his withholdings plus interest i taxable_income opinion in petitioner received wages and other income as respondent determined petitioner’s assertions that this income is not taxable are similar to assertions that he raised unsuccessfully in holmes v commissioner tcmemo_2006_80 holmes i with respect to hi sec_2002 tax_liability these groundless and frivolous assertions warrant no further discussion see 737_f2d_1417 5th cir we perceive no need to refute these arguments with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit we sustain respondent’s determination as to petitioner’s deficiency for ii sec_72 additional tax respondent determined that petitioner is liable for a 10-percent additional tax on the dollar_figure taxable_portion of his distribution from a qualified_retirement_plan in sec_72 generally imposes subject_to various exceptions under sec_72 a 10-percent additional tax on early distributions from a qualified_retirement_plan petitioner reported the distribution on his form_4852 thereby admitting that he received it in when he had not yet attained age petitioner has not shown and the evidence does not suggest that any exception under sec_72 applies we sustain respondent’s determination iii other additions to tax the petition contains no specific allegations or supporting statements of facts regarding any of the additions to tax that respondent determined in the notice_of_deficiency pursuant to sec_6651 and and a petitioner’s frivolous challenges to his obligation to pay tax do not specifically address any issue regarding the additions to tax we deem petitioner to have conceded these issues and hold that respondent has no burden of production under sec_7491 as to the additions to tax see 123_tc_213 118_tc_358 we sustain respondent’s determinations as to the additions to tax under sec_6651 and and a iv sec_6673 penalty respondent has moved to impose a penalty under sec_6673 which authorizes this court to require a taxpayer to pay to the united_states a penalty not in excess of dollar_figure whenever it appears that proceedings have been instituted or maintained by the taxpayer primarily for delay or that the taxpayer’s position in such proceedings is frivolous or groundless in holmes i we found that petitioner was liable for a dollar_figure penalty under sec_6673 because he took frivolous positions before and during trial despite ample warnings before trial from respondent holmes v commissioner supra notwithstanding the sanctions imposed in holmes i issued more than a year before he filed his petition in this case petitioner has persisted in his misguided course of conduct in furtherance of the purpose of sec_6673 to deter such conduct we believe a more significant sanction is now appropriate pursuant to sec_6673 we shall require petitioner to pay to the united_states a penalty of dollar_figure to reflect the foregoing decision will be entered for respondent
